Citation Nr: 0418187	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  99-01 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to herbicides, for the 
purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  He died in April 1997, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Chicago Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 2003, the appellant and her daughter-in-
law appeared at a Travel Board hearing at the RO before the 
undersigned.  A transcript of the hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.  

Here, the appellant has not received adequate notification of 
the VCAA and implementing regulations in relation to her 
claim of service connection for a skin disability as a 
residual of exposure to herbicides, for the purpose of 
accrued benefits.  Although she received some VCAA 
notification in January 2002 correspondence from the RO, the 
notification was issued specifically in regard to a claim of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151.  The correspondence did not address the 
issue of entitlement to service connection for a skin 
disability, claimed as secondary to exposure to herbicides, 
for the purpose of accrued benefits.  In sum, VCAA notice in 
the form of a formal VCAA letter, with citations, has not 
been provided.  As the case is being remanded anyway, there 
is an opportunity to ensure that notice is in compliance with 
all requirements.

The veteran died in April 1997.  A claim of service 
connection for a skin condition, claimed as secondary to 
exposure to herbicides, was denied in a July 1986 RO 
decision.  He timely filed a notice of disagreement with that 
decision, and his appeal was pending at the time of his 
death.

Essentially, the appellant contends that service connection 
for a skin condition (claimed as secondary to exposure to 
herbicides) is warranted because the veteran was exposed to 
Agent Orange while serving in Vietnam.  His DD Form 214 shows 
that he had more than one year and nine months of foreign 
and/or sea service, and he was awarded the Vietnam Service 
and Vietnam Campaign Medals.  Service medical records show 
that the veteran underwent excision of a pilonidal cyst in 
November 1972.  The June 1973 report of examination on 
separation from service shows clinical findings of a healing 
scar from the excision.  The veteran's enlistment examination 
report shows a diagnosis of mild cystic acne.  The remainder 
of the service records are essentially negative for any other 
skin condition.  Postservice medical records show treatment 
for health problems primarily related to cardiopulmonary 
conditions.  However, an April 1986 report of VA examination 
in April 1986 shows diagnoses of furuncles and striae, which 
the examiner opined were related to obesity and not to 
exposure to Agent Orange.  A skin rash in the axilla and 
groin was noted in a May 1987 VA outpatient record, and 
multiple axillary nevi were noted on VA hospitalization in 
December 1989.  A report of VA hospitalization from August to 
September 1995 indicates that examination revealed vesicular 
lesions and thickening of skin.

At the November 2003 hearing, the appellant testified that 
the veteran had a skin condition when they first met in 1977.  
She recalled that symptoms included pimples and skin ruptures 
with exudation.  She stated that various skin conditions were 
a constant irritation to the veteran throughout his life.  
She testified that he had a skin disorder that was very 
pronounced in the armpit and scalp areas, but he also 
exhibited symptoms on his fingers, elbow, and feet.  She 
stated that physicians who examined the veteran for a skin 
condition had never been able to provide a diagnosis for the 
symptoms.  While the appellant is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus), see Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), she is competent to establish that 
when she first met the veteran in 1977, and throughout his 
lifetime, he exhibited symptoms of a skin disorder.  The 
testimony of the appellant is presumed credible, and 
considered in light of the veteran's service in Vietnam (and 
thus his presumed exposure to Agent Orange), along with 
postservice medical evidence showing clinical findings of 
skin conditions, indicates that further development is needed 
to address the medical question that must be resolved in 
consideration of this claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matter on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The appellant should be 
specifically notified of what she needs 
to establish service connection for a 
skin disorder based on Agent Orange 
exposure, for the purpose of accrued 
benefits; of what the evidence shows; and 
of her and VA's respective 
responsibilities in evidence development.  
She should be advised to submit 
everything pertinent, and should have the 
opportunity to respond.

2.  The RO should arrange for the 
veteran's claims file to be forwarded to 
an appropriate VA physician for review or 
the record and opinions on the following: 

A.  At the time of his death in April 
1997, did the veteran have a skin 
condition that was, as likely as not, 
manifested due to exposure to Agent 
Orange, or otherwise related to service 
(Please comment on the significance of 
any clinical findings of a skin condition 
noted in the service medical records.)?

The examiner must explain the 
rationale for any opinion given.

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the appellant and her 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


